—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated May 14, 1998, as granted that branch of the defendant’s motion which was to vacate an order of the same court, dated December 9, 1997, granting the plaintiffs’ motion for leave to enter a judgment on the issue of liability upon the defendant’s default in answering and directing an inquest on the issue of damages.
Ordered that the order dated May 14, 1998, is reversed insofar as appealed from, as a matter of discretion, with costs, that branch of the defendant’s motion which was to vacate the order dated December 9, 1997, is denied, and the order dated December 9, 1997, granting the plaintiffs’ motion for leave to enter a judgment on the issue of liability and directing an inquest on the issue of damages is reinstated.
The defendant moved, inter alia, pursuant to CPLR 5015 (a) (1) to vacate an order entered against it by the plaintiffs upon its default in answering or appearing. However, because the defendant demonstrated neither a reasonable excuse for its default nor a meritorious defense, the Supreme Court improvidently exercised its discretion in granting that relief (see, Roussodimou v Zafiriadis, 238 AD2d 568; Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.